START, O. J.
(dissenting).
I dissent. The deed and mortgage here in question assume, and it is apparent therefrom that the parties thereto understood, that the grantor, Brown, had some interest in the timber standing upon the land therein described, although he did not warrant such interest. By the express terms of the deed, Billings was given
“For the period of three years from the date of this deed, and no longer, leave, license, and permission to enter upon said land and to cut and remove the said trees, any and all of them, from the said land.”
Then follows a declaration of the purpose of the instrument • as set out in the majority opinion.
The mortgage to secure the purchase price purported to sell and transfer to the mortgagee, Brown, all the oak and pine trees, *477and the timber and logs to be cut therefrom, on the lands therein described. Then followed the words,
“Said lands being the same, the oak and pine trees on which were this day transferred to me by the said Seba S. Brown by quitclaim deed.”
The mortgage also contained a covenant to the effect that the pine logs and timber shall, before they are removed from the land, be marked with the log mark of Brown, and so remain until the mortgage debt is paid; then to be transferred by him to Billings, or to such other person as he may designate.
That Brown understood that he had authorized Billings to enter upon the land described in the deed and mortgage, and so intended to do, is evident from his admissions given in evidence in the form of letters to the plaintiff’s attorneys in response to a claim made for compensation for trees cut on plaintiff’s land. In one of the letters he said:
“If I permitted Mr. Billings to cut timber there, I certainly had very good reason for doing so. If it turns out that I have no title to that land, of course the matter can be equitably adjusted. There need be no trouble about it, — I think Mr. Caughie knows something of me, — but I must first have time to ascertain the facts as to title and the cutting.”
And in the other:
“I will endeavor to ascertain whether Mr. Billings cut the timber which you find has been cut from lands claimed by Mr. Caughie, and if he did cut it, and if the title to the lands is in Mr. Caughie, I will pay to Mr.. Caughie the reasonable amount that we will agree upon.”
Three weeks later he wrote:
“I find that I am not liable to' any degree in the matter. I simply conveyed to Mr. Billings what right and title I had in that timber, and he took that right, and nothing more.”
It also appears from the undisputed evidence that Billings entered upon the plaintiff’s land under his deed, believing he had a right to do so, cut the timber thereon, and paid Brown for it. *478It seems to me that the evidence was sufficient to support the verdict.